Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2002

In Re CM Holdings
Precedential or Non-Precedential: Precedential

Docket No. 00-3875




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re CM Holdings " (2002). 2002 Decisions. Paper 543.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/543


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed August 29, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-3875

IN RE: CM HOLDINGS, INC.; CAMELOT MUSIC, INC.;
G.M.G. ADVERTISING AND GRAPEVINE RECORDS
AND TAPES, INC.,

       Debtors

INTERNAL REVENUE SERVICE

v.

CM HOLDINGS, INC.

       CM Holdings, Inc.,
       Appellant

Appeal from the United States District Court
for the District of Delaware
(D.C. Civil Action No. 97-cv-00695)
District Judge: Honorable Murray M. Schwartz

Argued October 30, 2001

Before: SLOVITER, NYGAARD and AMBRO, Circuit   Judges

(Opinion filed: August 16, 2002)

ORDER AMENDING OPINION

The slip opinion in the above case is hereby amended as
follows:




       1. On page 9, in the first full paragraph, following the
       ACM citation, insert "quoting" after the"(" and
       before "Lerman", and insert a comma after
       "Lerman", so that the full citation reads "(quoting
       Lerman, 939 F.2d at 45)."

       2. Insert a ";" after the citation edited above, followed
       by the insertion "see Winn-Dixie Stores, Inc. v.
       Commissioner, 113 T.C. 254, 278 (1999), aff’d 254
       F.3d 1313 (11th Cir. 2001)."

       3. On page 9, under the heading "A. Economic
       Substance", following the first full sentence, after
       the ACM citation, insert the citation "; Winn-Dixie
       Stores, Inc. v. Commissioner, 254 F.3d 1313, 1316
       (11th Cir. 2001)."
       4. On page 9, under the heading "A. Economic
       Substance", after the phrase "the latter analysis
       remains important.", delete the words "ACM
       Partnership, 157 F.3d" and replace with " Id.", thus
       reading "Id. at 248 n.31".

       5. On page 16, in the second sentence of the first full
       paragraph, insert a comma and the word "Inc."
       after the word "Stores"; after the parenthetical
       "(T.C. 1999)," please insert "aff’d 254 F.3d 1313
       (11th Cir. 2001)," taking care to italicize " aff’d" (no
       period), and delete T.C. from the year designation,
       so that the full citation reads "Winn-Dixie Stores,
       Inc. v. Commissioner, 113 T.C. 254 (1999), aff’d
       254 F.3d 1313 (11th Cir. 2001)."

       By the Court,

       /s/ Thomas L. Ambro
       Circuit Judge

Dated: 29 August 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2